UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7154



GARY M. WADE,

                                           Petitioner - Appellant,

          versus


WILLIAM S. HAINES,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-01-102-5)


Submitted:   October 24, 2002          Decided:     November 22, 2002


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary M. Wade, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn Ellen
Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Gary M. Wade seeks to appeal the district court’s order

adopting the magistrate judge’s report and dismissing as untimely

his petition filed under 28 U.S.C. § 2254 (2000). An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000).              When, as here, a district court

dismisses    a   §   2254    petition   solely   on   procedural     grounds,    a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”         Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                    We

have reviewed the record and conclude for the reasons stated by the

district court that Wade has not made the requisite showing.                See

Wade   v.   Haines,    No.    CA-01-102-5     (N.D.W.   Va.   July   1,   2002).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED


                                        2